   Case: 1:17-cv-06260 Document #: 610 Filed: 10/23/18 Page 1 of 2 PageID #:4091



                               UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF
                                ILLINOIS EASTERN DIVISION

STATE OF ILLINOIS,                                )
                                                  )
                         Plaintiff,               )        Case No. 17-cv-6260
                                                  )
CITY OF CHICAGO,                                  )
                                                  )
                           Defendant.             )
_____________________________________________________________________________________

                   MOTION TO EXTEND FAIRNESS HEARING TIME SLOTS

        The Fraternal Order of Police, Chicago Lodge No. 7 (“Lodge”), by and through it attorneys, files

this motion to request the Court to extend the number of times slots available for the fairness hearing, and

in support of the motion states as follows:


        1.      On September 19, 2018, this Court entered an order setting a public fairness hearing to be
                held on October 24 and October 25, 2018 to commence at 9:30 a.m. in the James B.
                Parsons Ceremonial Courtroom on the 25th Floor of the Dirksen Federal Building, 219
                South Dearborn Street, Chicago, Illinois 60604.

        2.      The purpose of the fairness hearings is to receive oral comments from counsel and
                members of the public on the proposed consent decree filed with the Court on September
                13, 2018.

        3.      In the September 19, 2018 order, the Court indicated that members of the public,
                between 8:30 a.m. and 9:30 a.m. each day must sign-up for the purpose to submit oral
                comments in the public hearing. The Court stated that each speaker will be limited to a
                five minute presentation.

        4.      To that end, members of the Lodge have advised Lodge officers of their desire to speak
                on discreet portions of the consent decree. Accordingly, approximately fifteen members
                of the Lodge have indicated a desire to make presentations before the Court on either
                Wednesday or Thursday of the scheduled fairness hearing dates.

        5.      On October 22, 2018, the Court issued an order further providing instructions for the
                fairness hearing, and these instructions included the requirement that persons seeking to
                speak would have to register in a lottery and that lottery numbers for registered
                individuals will be issued between 7:00 a.m. and 8:30 a.m. on October 24th. The lottery
                will be randomly drawn, and the list will be generated with the assigned sequential
                speaker number to determine the speaker order.

        6.      The court has indicated that if more speakers who desire to address the Court than time
                slots are available on the first day, the Clerk’s Office shall issue time slots for the second
                day for those persons who entered the lottery on October 24, 2018.

                                                      1
   Case: 1:17-cv-06260 Document #: 610 Filed: 10/23/18 Page 2 of 2 PageID #:4092



        7.      The Lodge is concerned that all these identified individuals may not be successful in the
                lottery and will not be able to make presentations on either of the two days.

        Accordingly, the Lodge respectfully requests that this Court extend the fairness hearing time slots

either on October 24th and October 25th or on some further date to accommodate these individuals and any

other persons who may not have been successful in the lottery system. The information these members

will present is important to the interests of the Lodge and for the Court to be informed of collective

bargaining agreement rights and police activities and how the consent decree will adversely impact them.


                                                 Respectfully submitted,


                                                 /s/Joel A. D’Alba
                                                 Joel A. D’Alba
                                                 Attorney for Defendant
                                                 Fraternal Order of Police Chicago,
                                                 Lodge No. 7


Joel A. D’Alba, ARDC #0571121
Ryan A. Hagerty, ARDC #6275065
ASHER, GITTLER & D’ALBA, LTD.
200 W. Jackson Blvd., Suite 720
Chicago, Illinois 60606
(312) 263-1500
jad@ulaw.com
Attorneys for Fraternal Order of Police Chicago,
Lodge No. 7




                                                    2
